Title: To George Washington from James Madison, 5 November 1788
From: Madison, James
To: Washington, George



Dear Sir
N. York Novr 5th 1788

The inclosed memorandum was put into my hands by Mr St John the French Consul. He is a very worthy man & entitled by

his philanthropy and zealous patronage of whatever he deems useful, to much esteem and regard. You will therefore oblige me by putting it in my power to afford him the little gratification he asks. I have another request to trouble you with, which concerns myself. Col. H. Lee tells me that he has purchased the tract of land thro’ which the Canal at the great falls is to run, and on which the bason will be, for £4000. The tract contains 500 Acres only and is under the incumbrance of a rent of £150 Sterlg per annum; but on the other hand derives from its situation, as he supposes, a certain prospect of becoming immensely valuable. He paints it in short as the seat of an early Town, the lots of which will be immediately productive, and possessing other peculiar advantages which make the bargain inestimable. In addition to many instances of his friendship he tenders me a part in it, and urges my acceptance on grounds of advantage to myself alone. I am thoroughly persuaded that I am indebted for the proposal to the most disinterested and affectionate motives, but knowing that the fervor with which he pursues his objects sometimes affects the estimate he forms of them, and being in no condition to make hazardous experiments, it is adviseable for me to have the sanction of other judgments to his opinions. You are well acquainted with the situation and can at once decide whether it presents the material and certain advantages on which Col. Lee calculates. A general intimation therefore of the light in which the matter strikes you, will lay me under a very particular obligation. I am by no means sure, that in any result it will be in my power to profit by Col. Lee’s friendship, but it may be of some consequence whether the opportunity be worth attending to or not.
My information from Richmond is very unpropitious to federal policy. Yours is no doubt more full and more recent. A decided and malignant majority may do many things of a disagreeable nature; but I trust the Constitution is too firmly established to be now materially vulnerable. The elections for the Legislatures of Penna N. Jersey, & Maryland ensure measures of contrary complexion in those States. Indeed Virginia is the only instance among the ratifying States in which the Politics of the Legislature are at variance with the sense of the people expressed by their representatives in Convention. We

hear nothing from Massachts or N. Hampshire since the Meeting of their General Courts. It is understood that in both the appointments & arra[n]gements for the Government will be calculated to support and as far as possible to dignify it. The public conversation seems to be not yet settled on the Vice President. Mr Hancock & Mr Adams have been most talked of. The former it is said rejects the idea of any secondary Station; and the latter does not unite the suffrages of his own State, and is unpopuler in many other places. As other Candidates however are not likely to present themselves, and New England will be considered as having strong pretensions, it seems not improbable that the question will lie between the Gentlemen abovenamed. Mr Jay & Genl Knox have been mentioned; but it is supposed that neither of them will exchange their present situations for an unprofitable dignity.
I shall leave this in a day or two, but am not yet finally determined how far my journey may be continued Southward. A few lines on the subject above mentioned will either find me in Philada or be there taken care of for me. Should any thing occur there or elsewhere worth your attention it shall be duly communicated by Dear Sir your very respectful and Affectionate Servant

Js Madison Jr

